Citation Nr: 0213263	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1989 to April 
1993.  His service records show that he was awarded the 
Southwest Asia Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for liver disease and post-
traumatic stress disorder (PTSD).  We note that both issues 
were developed for appeal; however, in July 2002 the veteran 
withdrew his appeal of the PTSD claim.  Therefore, the sole 
issue on appeal is the claim for VA compensation for liver 
disease.


FINDINGS OF FACT

The veteran's liver disease, diagnosed as chronic hepatitis 
and cirrhosis of unknown etiology, had its onset during his 
period of active service.


CONCLUSION OF LAW

A chronic liver disease, diagnosed as hepatitis and cirrhosis 
of unknown etiology, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  The letter of April 2001 specifically informed the 
veteran that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  The letter also informed the veteran that 
information concerning his treatment for liver disease in the 
first year afgter service had not been received, and that the 
veteran needed to submit a medical release form in order to 
enable VA to obtain such information for him.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the four remands 
which occurred during this appeal.  He has also been provided 
with VA examinations which specifically address the service 
connection issue on appeal.  Finally, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


Factual Background and Analysis

The veteran's DD 214 Form shows that he was awarded the 
Southwest Asia Service Medal.  His personnel records show 
that he served in the United States Navy aboard a warship 
operating off the littoral waters of Southwest Asia.  His 
service medical records show that his liver was normal and 
that he denied having any history of liver disease on 
enlistment examination in June 1988.  Dental history 
questionnaires dated in June 1989, July 1990, August 1991 and 
November 1992 show that he denied having a history of liver 
disease, jaundice and hepatitis.  Separation examination in 
April 1993 was also negative for any abnormalities of his 
liver and he denied having a history of liver disease.

VA and private medical records dated from 1996 to 2002 show 
that the veteran was first diagnosed with liver disease in 
July 1996.  The records indicate that the syndrome was 
steato-hepatitis of unknown etiology, unrelated to hepatitis 
A, B or C, and non-alcohol-related cirrhosis of unknown 
etiology.  The report of a January 2002 VA medical 
examination shows that the examining physician reviewed the 
veteran's entire claims file prior to conducting his 
evaluation.  The VA physician diagnosed the veteran with 
chronic hepatitis and cirrhosis of unknown cause and 
expressed the opinion that "In the absence of any other 
explanation it appears as likely as not that (the diagnosis 
of chronic hepatitis and cirrhosis of unknown cause) is 
related to exposure to hazardous materials during the Gulf 
War."

The transcript of the veteran's video conference hearing in 
July 2002 before the undersigned Board Member shows that he 
testified, in pertinent part, that while he was shipboard 
during the Gulf War his vessel operated close enough to the 
shore of the Kuwait Theater of Operations that he was able to 
view the fires from the burning Kuwaiti oilfields at night 
through binoculars.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  However, the regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of abdominal or liver pain in 
service will permit service connection for hepatic disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the case on appeal, we note that the veteran's service 
medical records are devoid of any mention of a chronic liver 
condition or treatment for liver disease.  The veteran 
separated from service in April 1993 and a chronic liver 
disease was not definitively diagnosed until over three years 
later, in mid-1996.  However, the veteran's present diagnoses 
of hepatitis and cirrhosis are of a type unrelated to alcohol 
abuse or hepatitis A, B or C and are of unknown origin.  We 
find that the inability of  medical examiners to offer a 
definitive explanation or cause of the veteran's liver 
disease makes the etiological theory proposed by the VA 
examiner in January 2002 the most probative one of record.  
With regard to establishing a nexus between the veteran's 
liver disease with his period of active service, the 
statement of January 2002 concluded that the most likely 
cause of the liver disease was exposure to hazardous 
materials in service.  Inasmuch as the evidence is in 
relative equipoise regarding this question, we will afford 
the claimant the benefit of the doubt on his claim.  
Therefore, we conclude that service connection is warranted 
for chronic hepatitis and cirrhosis of unknown etiology, 
subject to the controlling laws and regulations which govern 
awards of VA compensation benefits.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic hepatitis and cirrhosis of 
unknown etiology is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

